Citation Nr: 1825725	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by: Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970 and from March 1972 to May 1973.   The Veteran received the Purple Heart and Combat Action Ribbon, among other combat decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which, in pertinent part, denied service connection for PTSD.


FINDING OF FACT

The Veteran does not have a current diagnosis for PTSD which is etiologically related his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

This matter was filed as a Fully Developed Claim (FDC). The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.

The Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Thus, VA's duty to notify has been satisfied.

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded a VA examination in March 2014 for the disability on appeal.  The VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim. 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326 (a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has asserted entitlement to service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that the Secretary of VA amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The amended provisions apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or after August 4, 2014. The instant appeal was certified to the Board in May 2015.  Therefore, the updated version of the Schedule for Rating Disabilities applies in the instant appeal.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304(d) (2017) (pertaining to combat Veterans). 

However, if the Veteran did not engage in combat, he can still be service connected for PTSD if a stressor claimed by the Veteran is related to his "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304 (f)(3) (2017). 

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." Id.

A review of the Veteran's service treatment records does not show a complaint or a diagnosis of PTSD in service.  A June 1970 Medical Board Report notes that that the Veteran requested a psychiatric evaluation which noted that the Veteran suffered from sociopathic personality not aggravated by his service.

The Veteran reported stressors of seeing dead bodies of enemy soldiers killed in combat and from the Veteran being wounded by shrapnel and shot while in combat in the Republic of Vietnam.  As the stressors relate to combat and fear of hostile military activity and there is evidence that the Veteran served in combat in the Republic of Vietnam, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304 (f)(3).

However, the preponderance of the medical evidence shows that the Veteran does not meet the diagnostic criteria required for a PTSD diagnosis.  

The Veteran underwent VA examination in March 2014  The examiner noted that the claimed stressors were sufficient to support a diagnosis of PTSD, but that the Veteran did not meet the diagnostic criteria required for PTSD using the DSM 5 diagnostic criteria.  The examiner diagnosed the Veteran with unspecified personality change and opined that the symptoms he experienced were directly etiological to multiple strokes that he suffered, and not related to his military service or the claimed stressors.  The examiner noted that the Veteran's medical record does not include any mention of PTSD or suspected PTSD until he met with a VA case worker in 2014, forty four years after he experienced the trauma.  He also noted that in evaluations from 1972 and 1984 and onward do not indicate psychiatric symptoms. 

The Veteran provided a July 2014 report and underlying treatment records from a readjustment counselor from the Fairbanks Veteran's Center.  The counselor opined that the Veteran does suffer from PTSD, but used the DSM-IV criteria to diagnose the Veteran.  As this case was certified to the Board for appeal in May 2015, the diagnostic criteria from DSM 5 applies, and therefore the counselor's diagnosis cannot be used to establish service connection.  In fact, the Court recently discussed the implication of some of the changes between the DSM-IV and DSM-V, specifically focusing on the DSM-IV's reliance on GAF scores. Golden v. Shulkin, 2018 U.S. App.Vet. Claims LEXIS 202  The Court has guided that "the Board should not use such evidence at all when assigning a psychiatric rating in cases where the DSM-5 applies"  It further noted that "any reliance on evidence that expert consensus--as adopted by VA--has determined to be unreliable would be impossible to justify with an adequate statement of reasons or bases."  Id at *9 (finding it was error to use GAF scores in a case where the DSM-5 applies as GAF scores were part of the DSM-IV and were abandoned by the DSM-5).  In implementing the change to DSM-5, VA specifically explained that failing to adopt the most current medical standards for the diagnosis of mental disorders, as contained in the DSM-5, would thus result in an inability to apply the VASRD, as DSM-IV based examinations are now "outdated and therefore inaccurate." 79 Fed. Reg. 45093, 45096.  Thus, as the counselor relied upon outdated and inaccurate criteria, the diagnosis is not probative.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The VA examiner in March 2014 clearly considered the DSM-V criteria and did not provide any responses for Criterion C, D, E, F, G, or H identifying that the Veteran did not fulfill the diagnostic criteria other than the required stressor and distress at exposure to cues that symbolize the stressor.  Thus, as the Veteran does not meet the diagnostic criteria for PTSD the claim for service connection must be denied.  To the extent to which the Veteran was diagnosed with other psychiatric disorders, as discussed above, the examiner concluded the unspecified personality change was not related to his active duty service but rather directly related to the strokes that he suffered.  The report from the Veteran's readjustment counselor did not provide a diagnosis for a disorder other than PTSD under the DSM-IV criteria which cannot be used to establish service connection.  

The Board carefully considered whether another VA examination or opinion was necessary, particularly in light of the prior DSM-IV diagnosis.  In this case, however, the VA examiner reviewed the claims file, including the full treatment records of the Vet Center counselor who provided the prior diagnosis and considered this in his opinion.  

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and he is sincere in his belief that his psychiatric condition is related to his service. While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted. The Board has weighed the evidence of record, and finds that the preponderance of the evidence is against the claim. As such, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


